852 F.2d 566
47 Empl. Prac. Dec. P 38,106
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kondian R. RAJARAM, Plaintiff-Appellant,v.INTERNATIONAL TYPOGRAPHICAL UNION;  Baltimore TypographicalUnion No. 12;  Sunpapers Chapel of BaltimoreTypographical Union No. 12;  Jack Poist;Gary Kidwell, Defendants-Appellees,andA.S. Abell Publishing Company, Defendant.
No. 87-1078.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1988.Decided:  July 15, 1988.

Kondian R. Rajaram, appellant pro se.
Bernard Wolf Rubenstein;  Brian A. Powers (Abato, Rubenstein & Abato, PA), for appellees.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kondian R. Rajaram appeals from the district court's order dismissing his complaint alleging claims under 42 U.S.C. Secs. 1981, 1985, 1986, 2000e, and 29 U.S.C. Secs. 185 and 401, et seq.    Our review of the record, including the district court's opinions and the magistrate's recommendations, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rajaram v. International Typographical Union, C/A No. 80-12-B (D.Md. April 15, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellees' motion for attorney's fees is denied.


2
AFFIRMED.